DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8, and 11 in the reply filed on 04/26/2021 is acknowledged.
Claims 7, 9-10, and 12-20 are withdrawn from further examination. 
The restriction requirement is made Final. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-5, 7-8, 10, and 20 of copending Application No. 16/343,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending Application fully encompass the claimed limitation in claims 1-2, 5-6, 8, and 11 of the present Application under examination. The claims of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 778 319 to Matsuda et al. (hereinafter Matsuda) submitted in an IDS filed on 3/05/2021.

With respect to claim 1, Matsuda teaches titania/silica composite particles having excellent brightness and opacity having an average diameter of 3-25 microns and at least 80% by weight of the particles having a diameter of 1-30 microns (Matsuda, abstract; page 4, lines 52-55). The disclosed particle size for the composite particles is taken to read on and render obvious the claimed “an abundance ratio of the composite pigment having a particle diameter of 1 µm or more is 50% or more based on the total amount of the composite pigment, and a diameter on cumulative 90% (D90) is 30 µm or less”. This is especially considering the fact that any and all materials have a color, and therefore, the disclosed titania/silica composite particles are expected to have a color, and thus satisfy the claimed composite “pigment”. Nevertheless, and assuming arguendo, it should be noted that both titanium oxide and silicon oxide are well known prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 2, as noted above, Matsuda teaches average diameter of 3-25 microns, preferably 6-15 microns, wherein at least 80% by weight of the particles having a diameter of 1-30 microns (Matsuda, abstract; page 4, lines 52-55). This is taken to render the claimed limitation of “an abundance ratio of the composite pigment having a particle diameter of 2 µm or more in the volume cumulative distribution is 30% or more based on the total amount of the composite pigment” obvious. 

With respect to claims 3 and 4, it is to be noted that the claims are not seen to require the limitations of claims 3 and 4 because the claims would be limiting only “when” the claimed conditions are met due to the recitations of “when specular gloss of a paint composition prepared by blending the composite pigment with an acrylic resin is measured in accordance with a method specified in JIS-K5600-4-7, the specular gloss when specular gloss of a paint composition prepared by blending the composite pigment with an acrylic resin is measured in accordance with a method specified in JIS-K5600-4-7, the specular gloss is 40% or less at a geometric condition of 85°”. Therefore, claims 3 and 4 are rejected with claim 1 because the recitation of claims 3 and 4 are not required by claims 3 and 4.
Nevertheless, and assuming arguendo, Matsuda reads on and renders the claimed composite pigment obvious as detailed out above in the rejection of claims 1 and 2; in fact, although neither claims 1 or 2, or for that matter, claims 3 or 4, specifically disclose the material for the claimed inorganic color pigment and the claimed inorganic compound, Matsuda teaches the preferred materials for both, namely titanium dioxide and silicon oxide which is an inorganic silicon compound. Therefore, the characteristics of “when specular gloss of a paint composition prepared by blending the composite pigment with an acrylic resin is measured in accordance with a method specified in JIS-K5600-4-7, the specular gloss is 5% or less at a geometric condition of 60°” and “when specular gloss of a paint composition prepared by blending the composite pigment with an acrylic resin is measured in accordance with a method specified in JIS-K5600-4-7, the specular gloss is 40% or less at a geometric condition of 85°” are expected to follow from the composite particles of Matsudo upon being blended into a paint composition according to what is claimed. 

	With respect to claims 5 and 11, as detailed out above, Matsuda teaches titanium dioxide (Matsuda, abstract; page 3, lines 10-11; page 4, lines 57-58).

With respect to claim 6, as detailed out above, Matsuda teaches silica which is taken to read on the claimed inorganic compound being an inorganic silicon compound (Matsuda, abstract; page 3, lines 10-11; page 4, lines 57-58).
	
	Claims 1-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0101908 to Hayashi et al. (hereinafter Hayashi).

	With respect to claim 1, Hayashi teaches an organic and inorganic composite pigment having an average particle diameter of 0.01-10 microns comprising white inorganic particles such as titanium dioxide and zinc oxide, and wherein the composite pigment has a coating of silicon oxide (Hayashi, abstract, [0016]-[0017], [0046], [0086], [0096], [0138]). The disclosure on the particle size of 0.01-10 microns renders the claimed recitation of “an abundance ratio of the composite pigment having a particle diameter of 1 µm or more is 50% or more based on the total amount of the composite pigment, and a diameter on cumulative 90% (D90) is 30 µm or less” obvious. This is because according to MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 2, as noted above, Hayashi teaches an average particle diameter of 0.01-10 microns for their composite pigments (Hayashi, [0017] and [0086]). prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claims 3 and 4, it is to be noted that the claims are not seen to require the limitations of claims 3 and 4 because the claims would be limiting only “when” the claimed conditions are met due to the recitations of “when specular gloss of a paint composition prepared by blending the composite pigment with an acrylic resin is measured in accordance with a method specified in JIS-K5600-4-7, the specular gloss is 5% or less at a geometric condition of 60°” and “when specular gloss of a paint composition prepared by blending the composite pigment with an acrylic resin is measured in accordance with a method specified in JIS-K5600-4-7, the specular gloss is 40% or less at a geometric condition of 85°”. Therefore, claims 3 and 4 are rejected with claim 1 because the recitation of claims 3 and 4 are not required by claims 3 and 4.
Nevertheless, and assuming arguendo, Hayashi reads on and renders the claimed composite pigment obvious as detailed out above in the rejection of claims 1 and 2; in fact, although neither claims 1 or 2, or for that matter, claims 3 or 4, specifically disclose the material for the claimed inorganic color pigment and the claimed inorganic compound, Hayashi teaches the preferred materials for both, namely titanium dioxide 

	With respect to claims 5 and 11, Hayashi teaches the use of white pigments of titanium dioxide and zinc oxide in the composite pigment (Hayashi, [0046]). 

	With respect to claim 6, Hayashi teaches the use of oxides of silicon in their composite pigments (Hayashi, [0096] and [0138]) and this is taken to render the claimed inorganic compound being an inorganic silicon compound obvious. 

	With respect to claim 8, Hayashi teaches the use of a combination of titanium dioxide and zinc oxide (Hayashi, [0046]), and according to the original disclosure of the present Application under examination, the zinc element can be zinc oxide.  

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731